PONDER, Justice.
The appellants have failed to make an appearance at the hearing of the appeal or file briefs in support of the appeal. The appeal will be dismissed. See authorities cited in Hayes v. Petry, La.Sup., 50 So.2d 821.
 On the day prior to the hearing of this appeal, the attorneys for the appellants wired the Clerk of this Court that they desired to submit the motion to dismiss on briefs to be filed. There is no motion to dismiss in the record. The appellants have subsequently filed a brief in support of their appeal which will not be considered because it was filed subsequent to the date of the hearing of the appeal.
For the reasons assigned, the appeal is dismissed.